


110 HR 4950 IH: To extend the duty suspension on Phenyl salicylate

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4950
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mr. David Davis of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the duty suspension on Phenyl salicylate
		  (benzoic acid, 2-hydroxy-, phenyl ester).
	
	
		1.Phenyl salicylate (benzoic
			 acid, 2-hydroxy-, phenyl ester)
			(a)In
			 GeneralHeading 9902.23.65 of the Harmonized Tariff Schedule of
			 the United States (relating to Phenyl salicylate (benzoic acid, 2-hydroxy-,
			 phenyl ester)) is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 DateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 date that is 15 days after the date of enactment of this Act.
			
